 

Exhibit 10.2

[g261121kmi001.jpg]

REFERRAL / FINDER AGREEMENT

This Referral Agreement (“Agreement”) is made and entered into effective as of
December 18, 2006 by and between the Carl Caserta d/b/a the Lighthouse Capital
(the “Referral Representative”), and VitaCube Systems Holdings, Inc., a Nevada
corporation (the “Client”), hereinafter collectively referred to as the
“Parties.”


EXPLANATORY STATEMENT

A.    Referral Representative has contacts with various potential equity and/or
debt funding sources.

B.    Client is seeking equity, debt or a combination of equity and debt
financing in the approximate amount of up to $500,000.

C.    Referral Representative has agreed to introduce potential financing
contacts to the Client upon the terms set forth below.

NOW THEREFORE, in consideration of the foregoing Explanatory Statement that is
made a substantive part of this Agreement and the mutual promises, covenants,
representations and agreements set forth below, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

1.  Referral. Any and all contacts of the Referral Representative or third
parties concerning contacts of Referral Representative that are introduced to
Client for potential financing of the Client (the “Referral”) shall constitute a
Referral by the Referral Representative to the Client.  Client acknowledges and
agrees that all contacts of Referral Representative are proprietary information
and shall remain proprietary to Referral Representative and in no way shall be
disclosed to others or circumvented without prior written permission of Referral
Representative.

2.     Services.  Client employs Referral Representative as an independent
contractor to refer prospective lenders and investors to the Client on a
non-exclusive basis. The Referral Representative will strictly act as a finder
as defined by the United States Securities and Exchange Commission (SEC) in this
transaction.

3.     Term. The term of this Agreement shall be for a period of sixty (60) days
from the date hereof.

4.     Compensation. The Client agrees to compensate the Referral Representative
as follows:

a.     Fee.  The Client will pay a fee in the amount of 200,000 restricted
shares of Client’s common stock to the Referral Representative upon funding
received from any one or more Referrals in the total aggregate amount of
$500,000.

b.     Compensation in general. The Referral Representative’s compensation will
include any fees or commissions that arise from or as a result of the funding or
completion of any transaction involving any Referral during the Term of this
Agreement and for a period of six (6) months thereafter.  The compensation fees
do not include any fees paid to the funding source and are mutually exclusive of
any fees paid to the funding source.  All fees paid to the funding source will
be non-exclusive of this agreement and will be specified in a separate agreement
between the Client and the funding source. It is also agreed that any contacts
that arise from any Referrals of Referral Representative are mutually


--------------------------------------------------------------------------------




 

inclusive to this agreement and compensation will be paid to Referral
Representative as outlined.  Referral Representative agrees to execute a
Subscription Agreement and Letter of Investment Intent, in form and substance
normal and customary for like transactions, prior to the issuance of any shares
of common stock by the Client to the Referral Representative pursuant to this
Agreement.

5.     No Assignment. Neither this Agreement nor any duties or obligations under
this Agreement may be assigned.

6.     Entire Agreement. This Agreement supersedes any and all agreements,
either oral or written, between the Parties with respect to the Referral
submitted to the Client. Both Parties agree that no representations,
inducements, promises or agreements, oral or otherwise, have been made or relied
upon by any party or anyone acting on behalf of any party, which are not
embodied herein. Any modification of this Agreement will be effective only if it
is in writing and signed by both Parties.

7.     Facsimiles. A facsimile of this document shall be deemed and considered
as an original, binding and enforceable document.

8.     Enforcement. This Agreement shall be subject to and governed by the laws
of the State of Colorado and any disputes regarding this Agreement shall be
resolved in the courts located in the State of Colorado.

9.     Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the other provisions hereof and this Agreement
shall be construed as if such invalid or unenforceable provision were omitted.

10.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute on
and the same instrument.

REFERRAL REPRESENTATIVE:

 

 

 

 

Carl Caserta d/b/a the Lighthouse Capital

 

 

 

 

 

/s/ Carl Caserta

 

 

Carl Caserta

 

 

d/b/a the Lighthouse Capital

 

 

 

 

 

CLIENT:

 

 

Vitacube Systems Holdings, Inc.

 

 

 

 

By:

/s/ John D. Pougnet

 

 

John Pougnet,

 

 

Chief Executive Officer

 

2


--------------------------------------------------------------------------------